Citation Nr: 1224828	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a left arm disability. 

3.  Entitlement to service connection for a left leg disability

4.  Entitlement to a compensable rating for the service-connected bilateral hearing loss. 

5.  Entitlement to compensable rating for the service-connected bilateral perforated tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2011 the Board remanded all of the issues on appeal for further development; specifically, for VA examinations.  The Veteran was afforded VA examinations in April 2011.  For the issues of entitlement to service connection for hypertension and a left arm disability and compensable ratings for the service-connected bilateral perforated tympanic membrane and bilateral hearing loss the Board finds that all requested development has been completed.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran testified before the undersigned Acting Veterans Law Judge in January 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left leg disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided have been accomplished.  

2.  Hypertension did not originate in service or within one year thereafter, and it is not related to any incident of service.

3.  A left arm disorder did not originate in service or within one year thereafter, and it is not related to any incident of service.

4.  The Veteran's bilateral hearing loss disability is shown to be manifested at a level I hearing acuity in the right ear and a level II hearing acuity in the left ear.

5.  The Veteran's bilateral perforated tympanic membrane is manifested by perforation of the tympanic membrane and not by any other disease of the ear. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011). 

2.  A left arm condition was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011). 

3.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 6100 (2011).  

4.  The criteria for the assignment of a compensable rating for the service-connected bilateral perforated tympanic membrane are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Codes 6200, 6204, 6205, 6207, 6209, 6210, 6211 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran correspondences in October 2007, December 2007, and July 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The October 2007, December 2007, and July 2008 letters also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his initial rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, VA treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Board finds the April 2011 VA examinations for his hypertension and left arm disability are sufficient since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that the January 2008, December 2008, and April 2011 examinations for the Veteran's service-connected bilateral hearing loss and bilateral perforated tympanic membrane are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran testified that his hypertension is related to his military service; he testified that he had high blood pressure readings since 2000 and in 2003 he was diagnosed with hypertension.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The Board notes that under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

The Veteran's service treatment records are silent for any treatment or diagnosis of hypertension during his military service.  On the Veteran's November 1970 Report of Medical Examination for Separation his blood pressure was noted to be 120/80.  Thus, the Board finds that there is no evidence that the Veteran was either treated for or diagnosed with hypertension during service.  

At the Veteran's April 2011 VA examination it was noted that the date of onset for the Veteran's hypertension was 2000 and that though the Veteran had high blood pressure he was treated with pain medication until December 2005 when he was given a diagnosis of hypertension and began hypertension medication.  The VA examiner opined that the Veteran's hypertension was less likely as not caused by or the result of his military service.   It was noted that the physiological response to pain can cause a person's blood pressure to rise; however, the pre and post service blood pressures were all normal.  It was further stated that in 2004 he began having sustained elevated readings with the diastolic number (which is indicative of hypertension) being elevated as well as his systolic number and that since being treated at the VA his blood pressure has been under good control and today's readings were excellent.  The VA examiner concluded that therefore, it was highly unlikely that the Veteran's hypertension began or was aggravated by any incidents or injuries while in the service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  First, as noted above, there is no evidence of any in-service treatment or diagnosis of hypertension during service.  The first evidence of high blood pressure readings was not until 2000 with a diagnosis of hypertension not until a few years later; this first evidence of high blood pressure was 30 years after the Veteran separated from the military.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, to the Veteran's lengthy period without treatment or diagnosis of hypertension the Board finds that there is only one probative opinion on record and it is against the Veteran's claim.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  However, the only probative opinion was detailed in its rationale for finding that the Veteran's hypertension was less likely than not related to the Veteran's military service.  

In regards to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In regards to the statements made by the Veteran's family members, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  A careful review of the Veteran's VA treatment records revealed that the Veteran never reported that his hypertension began either during service or as a result of his military service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In light of evidence as noted above, that the Veteran stated that his hypertension did not begin until 2000 the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his hypertension was due to service after filing his claim for service connection.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's hypertension directly to his military service. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The Veteran's service treatment records are silent for any in-service treatment or diagnosis of high blood pressure or hypertension, the Veteran was not diagnosed with hypertension until 30 years after the Veteran's military service, and there are no probative opinions of record relating the Veteran's hypertension to his military service.  Thus, service connection for hypertension is not warranted.  

Left Arm Disability 

The Veteran testified that his left arm disability is related to his military service; he testified that he his left arm disability is the result of hitting a land mine during service that resulted in road rash and shrapnel hitting him.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left arm disability.  

The Veteran's service treatment records are silent for any treatment or diagnosis to the Veteran's left arm during his military service.  The Veteran's service treatment records include a February 2, 1970 service treatment record that the Veteran hit a mine the day before and that he hurt both his ears and had minor abrasions.  On the Veteran's November 1970 Report of Medical Examination for Separation his upper extremities were noted to be "normal".  Thus, the Board finds that there is no evidence that the Veteran was either treated for or diagnosed for a left arm disability during service.  

At the Veteran's April 2011 VA examination it was noted that the Veteran was involved in a mine accident in the Republic of Vietnam where the Veteran was driving when he hit an explosive mine that resulted in road rash.  He reported that in 1970 he was treated with Darvon for the pain but x-ray studies at the time were negative.  The Veteran was diagnosed with moderate degenerative joint disease at the left acromioclavicular joint  and an otherwise negative radiographic study of the left shoulder.  The VA examiner opined that the Veteran's left shoulder, left elbow, and left wrist were less likely as not caused by or a result of his military service.   It was noted that the Veteran's service treatment records stated abrasions to the left arm with negative x-ray studies that x-ray studies done in 2007 were negative for the left shoulder with the exception of a recent x-ray study of the left shoulder showing moderate degenerative joint disease.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left arm disability.  First, as noted above, there is no evidence of any in-service treatment or diagnosis to the Veteran's left arm during service.  The first evidence of a left arm disability was not until 2007 when he was diagnosed with moderate degenerative joint disease; this first evidence of a left arm disability was 37 years after the Veteran separated from the military.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, to the Veteran's lengthy period without treatment or diagnosis of a left arm disability the Board finds that there is only one probative opinion on record and it is against the Veteran's claim.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  However, the only probative opinion was detailed in its rationale for finding that the Veteran's left arm disability was less likely than not related to the Veteran's military service.  

In regards to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In regards to the statements made by the Veteran's family members, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  A careful review of the Veteran's VA treatment records revealed that the Veteran never reported that his left arm disability began either during service or as a result of his military service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In light of evidence as noted above, that the Veteran stated that his left arm did not get worse until the past 10 years the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that any left arm disability was due to service after filing his claim for service connection.  Therefore, the Board finds that there is no probative evidence of record that relates any left arm disability directly to his military service. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left arm disability.  The Veteran's service treatment records are silent for any in-service treatment or diagnosis of a left arm disability, the Veteran was not diagnosed with degenerative joint disease until 37 years after the Veteran's military service, and there are no probative opinions of record relating any left arm disability to his military service.  Thus, service connection for a left arm disability is not warranted.  

Service-Connected Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594. When an increase in the level of a service-connected disability is at issue as with the service-connected bilateral perforated tympanic membrane, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

However, for the Veteran's service-connected bilateral hearing loss, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3. 

Bilateral Hearing Loss

By way of the March 2008 rating decision, the RO granted the Veteran service connection with a noncompensable rating for bilateral hearing loss effective January 4, 2008.  The Veteran's hearing loss has been rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a compensable rating for his bilateral hearing loss. 

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are than charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  

Effective on June 10, 1999, there are two provisions for evaluating veterans with exceptional patterns of hearing impairment that cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85 as discussed hereinabove.  These provisions apply when the puretone threshold at each of the four specified frequencies is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

As noted, the Veteran's hearing loss does not fit either of these situations, so his hearing loss is calculated under Tables VI and VII.  There are two audiological evaluations of record: a January 2008 VA examination with a December 2008 addendum opinion and an April 2011 VA examination.  

At the January 2008 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
35
45
40
39
LEFT
N/A
40
70
65
80
64

The speech recognition score for the right ear was 92 percent and the left ear was 92 percent.  The examiner's impression was that the Veteran mild sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.
 
At the April 2011 VA audiological evaluation, the Veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
25
35
30
28
LEFT
N/A
25
55
50
70
50

The speech recognition score for the right ear was 100 percent and the left ear was 96 percent.  The examiner's impression was that the Veteran had normal hearing for adjudication purposes in the right ear and mild to severe mixed hearing loss in the left ear, it was noted that his hearing improved by 10 to 20 decibels in both ears since his 2008 VA audiological evaluation.  

After a careful review of the Veteran's claims file the Board finds that the Veteran's service-connected bilateral hearing loss does not warrant a compensable rating.  Applying the determinations of the January 2008 examination to Table VI, the Veteran's right ear (puretone average 39 and speech discrimination 92 percent) is a Level I hearing loss and the Veteran's left ear (puretone average 64 and speech discrimination 92 percent) is a Level II hearing loss.  When a Level I and Level II hearing loss are charted in Table VII, the result is a zero percent (noncompensable) rating.  Applying the determinations of the April 2011 examination to Table VI, the Veteran's right ear (puretone average 28 and speech discrimination100 percent) is a Level I hearing loss and the Veteran's left ear (puretone average 50 and speech discrimination 96 percent) is a Level II hearing loss.  When a Level I and Level II hearing loss are charted in Table VII, the result is a zero percent (noncompensable) rating.  Therefore, the Board accordingly finds that a compensable rating for his service-connected bilateral hearing loss is not assignable.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected bilateral hearing loss.  At the Veteran's April 2011 VA examination it was noted that there were no significant effects on the Veteran's occupation or his usual daily activities.  Thus, the Board finds that there is no indication of undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities).  Therefore, the Board finds that an extraschedular rating is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss since when his VA examinations results are charted in Table VII, the result is a zero percent.  Therefore, a compensable rating for bilateral hearing loss is not warranted.   

Bilateral Perforated Tympanic Membrane 

The March 2008 rating decision continued the Veteran's noncompensable disability rating for his service-connected bilateral perforated tympanic membrane.  The Veteran is currently rated as noncompensable under 38 C.F.R. § 4.86, Diagnostic Code 6211.  Under Diagnostic Code 6211, perforation of the tympanic membrane warrants a 0 percent (noncompensable) rating.  

Since a compensable rating is not available for tympanic membrane perforation under Diagnostic Code 6211, the Veteran is currently receiving the maximum schedular rating under Diagnostic Code 6211.  Therefore, the Veteran may only receive a higher rating under a different diagnostic code for diseases of the ear; however, the Board finds that the Veteran's service-connected bilateral perforated tympanic membrane does not warrant an increased rating under any other diagnostic criteria under 38 C.F.R. § 4.87.  At the Veteran's April 2011 VA audiological evaluation the Veteran's otoscopy was unremarkable bilaterally except for a scarred left ear drum.  Tympanometry showed a normal ear canal volume with little to no mobility in the right ear and a normal ear canal volume with normal middle ear pressure and elevated compliance in the left ear.  It was noted that the Veteran's ipsilateral and contralateral acoustic reflexes and contralateral acoustic reflex decay could not be tested due to inadequate hermetic seal or absent reflexes.  Thus there is no evidence of chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps (Diagnostic Code 6200); deformity of one auricle, with loss of one-third or more of the substance of the auricle (Diagnostic Code 6207); malignant neoplasm of the ear (Diagnostic Code 6208); or chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment (Diagnostic Code 6210).  In addition, the Board notes that though the Veteran testified that he had dizziness he reported at the January 2008 VA examination that he only had problems with dizziness during pressure changes, such as when flying.  Thus, the Board finds that the Veteran's bilateral perforated tympanic membranes is not manifested by peripheral vestibular disorders manifesting dizziness and occasional staggering (Diagnostic Code 6204) or by Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus (Diagnostic Code 6205).  Therefore, the Veteran's service-connected bilateral perforated tympanic membrane will continue to be rated as noncompensable under Diagnostic Code 6211.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the bilateral perforated tympanic membrane.  At the Veteran's April 2011 VA examination it was noted that there were no significant effects on the Veteran's occupation or his usual daily activities.  Therefore, the Board finds that an extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's service-connected bilateral perforated tympanic membrane does not warrant a compensable rating since he is already receiving the maximum schedular rating for the tympanic membrane and there is no evidence that he meets the criteria under any other diagnostic code.  Thus, entitlement to a compensable rating for the service-connected bilateral perforated tympanic membrane is denied.

 
ORDER

Service connection for hypertension is denied. 

Service connection for a left arm disability is denied. 

A compensable rating for the service-connected bilateral hearing loss is denied. 

A compensable rating for the service-connected bilateral perforated tympanic membrane is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to service connection for a left leg disability. 

The Veteran's claims file includes evidence that he was treated during service for abrasions to his left leg and post-service for swelling in the left leg (March 2009) and at the April 2011 VA examination it was noted that ankle and foot edema were possible complications of hypertension.  However, the VA examiner then opined that the Veteran's left leg condition was less likely as not related to the Veteran's military service and then opined that the Veteran's left ankle was as least likely as not related to the Veteran's military service.  The rationale for the opinion was that it was difficult to determine but that there was a possibility that the lateral mallelous of the left ankle sustained some mild type of injury since it is larger than the right and slightly edematous but with full range of motion.  The Board finds that the Veteran should be afforded a new VA examination in order to determine the nature and etiology of the Veteran's left leg condition.  The Board finds that the April 2011 VA examiner did not discuss the possibilities of another etiology for his left leg disability though he previously mentioned it earlier on his examination report.  Thus, the Board finds that the new VA examiner must discuss all possible etiologies of the Veteran's left leg condition. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.

2.   The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his left leg condition.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have current diagnosed left leg disability?
 
B) For each diagnosed left leg disorder, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (greater than 50 percent) due to the Veteran's military service or if it due to or aggravated by another disability (service-connected or non-service-connected). 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


